DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-3, and 8-24 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing that claims benefit under 35 USC 120 as a continuation of US application No. 15/565,369 filed on 90 Oct. 2017, which is a 35 USC 371 National stage filing of international application PCT/US2016/026717 filed on 8 Apr. 2016, and claims benefit under 35 USC 119(e) to US provisional application Nos. 62/291,463 and 62/145,873 filed on 4 Feb. 2016 and 10 Apr. 2015, respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 Aug. 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1, 15, and 16, the phrase "(PARPi-fl)" renders the claim indefinite because it is unclear whether the limitations are part of the claim or merely an example.  See MPEP § 2173.05(d).
Claim 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  administering to a subject a cancer therapy for an oral carcinoma.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-11, and 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kossatz et al. (J. Nucl. Med.; published 5 Jan. 2015; see IDS filed on 6 Aug. 2020), in view of Reiner et al. (WO 2012/074840 A2; published 7 Jun. 2012; see IDS filed on 6 Aug. 2020), and Patel et al. (US 2012/0258053 A1; published 11 Oct. 2012; see IDS filed on 6 Aug. 2020).

	Kossatz et al. teach the feasibility of intraoperative fluorescence imaging of squamous cell carcinoma of the oral cavity using an optical PARP1 inhibitor (see title).  Kossatz et al. evaluated the fluorescence PARP1 inhibitor PARPi-fl for imaging squamous cell carcinoma of the oral cavity with the goal of improving the surgical removal of malignant cells (see objectives).  A fluorescence endomicroscope and a custom-built confocal microscope were used for imaging (fluorescence scanning imaging device).  Using a fluorescence microscope we demonstrate real time in vivo detection of FaDu xenografts.  Confocal microscopy confirmed nuclear localization of the agent in tumors as soon as 1.5 h p.i. allowing identification of the PARP1 expression in individual cells thus confirming target binding.  PARPi-fl accumulates specifically in the nuclei of squamous cell carcinoma xenografts and leads to high tumor-to background ratios as early as 1.5 h p.i.  This reads on a method comprising: (i) administering a fl) onto tissue in an oral cavity of the subject; and detecting fluorescence from the fluorophore wherein OSCC is  identified following excitation light; thereby identifying potential OSCC.
	Kossatz et al. do not teach topically administering a liquid composition that is an oral rinse, a mouthwash or a spray, onto and/or into tissue in an oral cavity of the subject, wherein the liquid composition comprises 100-1000 nM of a PARP1 inhibitor conjugated to a fluorophore.  Kossatz et al. do not disclose flushing the tissue in the oral cavity of the subject to reduce or remove unbound component of the composition while leaving bound components of the compositions.  Kossatz et al. do not teach a method for intraoperative detection of tumor margins and/or residual tumor tissue during tumor removal surgery or a method of assessing the efficacy of cancer therapy in a subject.
	Reiner et al. teach compositions and methods for in vivo imaging (see title).  Reiner et al. disclose PARPi-fl 
    PNG
    media_image1.png
    233
    407
    media_image1.png
    Greyscale
 (MW=640; fl MW= about 276; fluorophore comprises boron-dipyrromethane; PARP1 inhibitor=AZD2281) and 18F-PARPi 
    PNG
    media_image2.png
    225
    356
    media_image2.png
    Greyscale
 (see pg. 16; Fig. 14).  Reiner et al. teach that the methods and compositions can be used in the detection, characterization and determination of the localization of the cancer wherein the cancer can be squamous cell carcinoma (see pgs. 32-34).  Reiner et al. teach a method of guided surgery to remove at least one portion of a tumor from a subject comprising providing a compound of formula (1); causing the compound to be present in at least 
Patel et al. teach oral compositions for use with an oral light device (see title).  Patel et al. teach liquid compositions including rinses and sprays, which can be laced with photoabsorbing species (see [0031], claim 11).
fl onto an oral cavity of the subject, and detecting fluorescence from the fluorophore) by topically administering a liquid composition that is a spray or rinse onto or into the oral cavity of a human subject, wherein the liquid composition comprises a PARP1 inhibitor conjugated to a fluorophore (PARPi-fl) and flushing the tissue in the oral cavity of the subject and wait a period of time to reduce or remove unbound components of the composition after the administering and flushing as taught by Reiner et al. and Patel et al. because it would advantageously enable administering PARPi-fl onto and/or into OSCC cells in the mouth to detect OSCC and removing any free compound thereby improving fluorescence specific contrast of OSCC.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kossatz et al. by further administering 18F-PARPi to the subject and PET of the subject as taught by Reiner et al. because it would advantageously enable whole body imaging to detect residual PARP1 expressing cancer cells and/or high sensitivity PET detection of OSCC along with co-localization by fluorescence detection.  Note that the concentration of PARPi-fl in the liquid composition is result effective variable that a person of ordinary skill would have been motivated to optimize at the time of invention in order to achieve optimal occupancy of PARP1 expressing OSCC.  A person of ordinary skill in the art would have arrived at a liquid composition comprising about 100 to 1000 nM of PARPi-fl inhibitor in order to achieve an optimal binding to PARP1 expressing OSCC cells. See MPEP 2144.05.II.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kossatz et al. by topically administering a liquid composition of PARPi-fl onto and/or into a viewable surface of the subject wherein the viewable surface is viewable during an operative procedure, subsequently flushing the viewable surface, and detecting the fluorescence from the fluorophore after administration and flushing steps, thereby fl in the liquid composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize for the reasons discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kossatz et al. by further assessing efficacy of a cancer therapy in a subject receiving treatment for an oral carcinoma as taught by Reiner et al. and Patel et al. because it would advantageously enable assessing the effect, such as a reduction in OSCC, of an anti-cancer therapy on cells expressing PARP1.


Claims 1-3, 8-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner et al. (WO 2012/074840 A2; published 7 Jun. 2012; see IDS filed on 6 Aug. 2020), in view of Gilhuly et al. (US 2005/0234526 A1; 20 Oct. 2005; see IDS filed on 6 Aug. 2020) and Patel et al. (US 2012/0258053 A1; published 11 Oct. 2012; see IDS filed on 6 Aug. 2020).

	Reiner et al. teach as discussed above.
	Reiner et al. do not give an example of topically administering a liquid composition comprising PARPi-fl as a spray or rinse onto and/or into an oral cavity and/or viewable surface of the subject, optionally human; subsequently flushing tissue in the oral cavity of the subject; and detecting fluorescence from the fluorophore after administering and flushing steps thereby identifying OSCC.  Reiner et al. do not disclose further administering 18F-PARPi to a subject, and PET of the subject.  Reiner et al. do not give an example of an intraoperative detection of tumor margin and/or residual tumor tissue during tumor removal surgery.  Reiner et al. do not exemplify assessing the efficacy of a cancer therapy in a subject receiving treatment of oral fl. 
	Gilhuly et al. teach systems and methods for detection of disease including oral scopes and ambient light management systems (see title).  Gilhuly et al. teach detecting a disease such as oral cancer in a patient using a viewing scope to investigate a patient’s tissues.  The device includes an ambient light management system, a system for the management of background light in the health practitioners’ office.  The heath practitioner can be a dentist (see [0005]).  The device is sized and configured to fit in an oral cavity target of a human being (see claim 37).  Gilhuly et al. teach tissue laid open via inspection during surgery, particularly if such tissues are suspected of containing cancer-related cells or tissues (see [0081]).  Gilhuly et al. teach squamous cell carcinoma (see [0003]).
	Patel et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Reiner et al. (method of administering PARPi-fl to cancerous tissue, flushing the tissue to remove any unbound compound, and detection the fluorescence from PARPi-fl bound to the cancerous tissue, such as squamous cell carcinoma) by topically administering PARPi-fl as a liquid composition as spray or oral rinse onto and/or into tissue in the oral cavity and/or viewable surface of a human subject suspected of having oral squamous cell carcinoma, subsequently flushing the oral cavity of the subject to remove unbound compound at a period of time later, and detecting fluorescence from the fluorophore after administering and the flushing steps and waiting a period of time, wherein the detecting is done in a health practitioners office as taught by Reiner et al. Gilhuly et  al., and Patel et al. because it would advantageously enable diagnosis of cancerous or precancerous cells, such as OSCC,  in a typical medical or dental setting.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Reiner et al. by further administering 18F-PARPi to the subject, and subsequently PET of the subject as taught by fl in the liquid composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize for the reasons discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Reiner et al. (method of guided surgery to remove at least one portion of a tumor from a subject) by topically administering a liquid composition of PARPi-fl onto a viewable surface of a subject wherein the viewable surface is viewable during an operative procedure, subsequently flushing the viewable surface to remove unbound compound, and detecting fluorescence from the fluorophore after administration and flushing as taught by Reiner et al. Gilhuly et al., and Patel et al. because it would advantageously enable more precise surgical removal of cancerous cells expressing PARP1.  The concentration of PARPi-fl in the liquid composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize for the reasons discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Reiner et al. (method of assessing the effect of an anti-cancer therapy on cells expressing PARP1) by topically administering to the subject a liquid composition comprising PARPi-fl before, during or after the administration of cancer therapy for an oral carcinoma as taught by Reiner et al. because it would advantageously enable identifying a therapy suitable for the treatment of the oral carcinoma.  The concentration of PARPi-fl in the liquid composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize for the reasons discussed above.

Claims 1-3, and 8-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner et al. (WO 2012/074840 A2; published 7 Jun. 2012; see IDS filed on 6 Aug. 2020), in .

	Reiner et al. teach as discussed above.
	Reiner et al. do not teach that the flushing comprises rinsing or gargling or administering a composition that is a gel or spray.
	Gilhuly et al. teach as discussed above.
	Patel et al. teach as discussed above.
	Mashberg et al. teach the detection of malignant lesions of the oral cavity utilizing toluidine blue rinse (see title).  Mashberg et al. teach rinsing the mouth with 1% acetic acid and water following application of toluidine blue (see cols 2 and 4).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Reiner et al. by further rinsing the oral cavity following the administration of PARPi-fl as taught by Mashberg et al. because it would advantageously enable more thorough removal of unbound compound in the oral cavity of the subject.  
	
Claims 1-3, and 8-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kossatz et al. (J. Nucl. Med.; published 5 Jan. 2015; see IDS filed on 6 Aug. 2020), in view of Reiner et al. (WO 2012/07484 A2; published 7 Jun. 2012; see IDS filed on 6 Aug. 2020), and Patel et al. (US 2012/0258053 A1; published 11 Oct. 2012; see IDS filed on 6 Aug. 2020), in further view of Mashberg et al. (US 4,321,251; published 23 Mar. 1982; see IDS filed on 6 Aug. 2020).

	Kossatz et al. teach as discussed above.

	Reiner et al. teach as discussed above.
	Patel et al. teach as discussed above.
	Mashberg et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kossatz et al. by further rinsing the oral cavity following the administration of PARPi-fl as taught by Mashberg et al. because it would advantageously enable more thorough removal of unbound compound in the oral cavity of the subject.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, and 8-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,649,394 B2, in view of Reiner et al. (WO 2012/074840 A2; published 7 Jun. 2012; see IDS filed on 6 Aug. 2020), Gilhuly et al. (US 2005/0234526 A1; 20 Oct. 2005; see IDS filed on 6 Aug. 2020), and Mashberg et al. (US 4,321,251; published 23 Mar. 1982; see IDS filed on 6 Aug. 2020). 

	Claims 1-17 of U.S. Patent No. 9,649,394 B2 claim a method for the detection of cancer in a subject comprising (a) administering to a subject an effective amount of a compound 
    PNG
    media_image3.png
    249
    453
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    244
    481
    media_image4.png
    Greyscale
, and detecting the compound in the subject wherein the detection comprises fluorescence detection and/or PET.  Claims 1-17 of U.S. Patent No. 9,649,394 B2 claim a method comprising: (a) administering to the patient, prior to treatment, an effective amount of the compound selected from 
    PNG
    media_image3.png
    249
    453
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    244
    481
    media_image4.png
    Greyscale
, (b) administering to a the patient, at the point following treatment, an effective amount of the compound and imaging the patient; and (c) comparing the image collected in step (a) with the image collected in step (b) to monitor the treatment wherein the treatment comprises administration of an anticancer agent.
	Claims 1-17 of U.S. Patent No. 9,649,394 B2 do not claim a method comprising (i) administering a composition comprising PARPi-fl onto tissue in the oral cavity of a subject, (ii) flushing the tissue of the oral cavity of the subject to remove unbound compound, and (iii) detecting fluorescence of the fluorophore after the administering and flushing steps.  Claim 1-17 of U.S. Patent No. 9,649,394 B2 do not claim a method for intraoperative detection of tumor margins comprising (i) administering a composition comprising PARPi-fl onto a viewable surface  of a subject during an operative procedure, (ii) flushing the tissue of the viewable of the subject to remove unbound compound, and (iii) detecting fluorescence of the fluorophore after the administering and flushing steps.  Claim 1-17 of U.S. Patent No. 9,649,394 B2 do not claim a method of assessing the efficacy of therapy in a subject comprising administering to the subject PARPi-fl.  

	Gilhuly et al. teach as discussed above.
	Mashberg et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-17 of U.S. Patent No. 9,649,394 B2 by topically administering a liquid composition of PARPi-fl onto and/or into an oral cavity or viewable surface of a subject during a surgical procedure or at a health practitioners office, flushing and rinsing the oral cavity or viewable surface, and detecting fluorescence from the fluorophore as taught by Reiner et al., Gilhuly et al., and Mashberg et al. because it would advantageously enable detection or oral squamous cell carcinoma or more precise removal of OSCC by contrast enhancement.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of claims 1-17 of U.S. Patent No. 9,649,394 B2 by further administering 18F-PARPi, and PET of the subject subsequent administration as taught by Reiner et al. because it would advantageously enable whole body detection and high sensitivity imaging of PARP1 expressing cancer cells.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-17 of U.S. Patent No. 9,649,394 B2 by further assessing the efficacy of a cancer therapy as taught by Reiner et al. because it would advantageously enable determining whether the treatment regimen needs to be altered. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618